Citation Nr: 0635416	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-08 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for disability of the lumbosacral spine, for the period from 
May 19, 2001, to March 25, 2006, and a disability rating in 
excess of 20 percent for disability of the lumbosacral spine, 
for the period beginning March 26, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1990 to May 
2001; he also had 2 years, 2 months, and 12 days of 
additional prior active service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

The veteran presented testimony at a video conference hearing 
chaired by the undersigned Veterans Law Judge in December 
2004.  A transcript of the hearing is associated with the 
veteran's claims folders.

The veteran's appeal was previously before the Board in 
January 2005, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, the originating agency granted an increased 
disability rating of 20 percent for the veteran's low back 
disability from March 26, 2006.  This did not satisfy the 
veteran's appeal.  The case has been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  During the period of this claim, the veteran's low back 
disability has been productive of no incapacitating episode 
and no significant neurological impairment.



2.  For the period from May 19, 2001, to March 25, 2006, the 
veteran's low back disability was manifested by limitation of 
motion that did not more nearly approximate by moderate than 
slight; forward flexion of the thoracolumbar spine was 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine was greater than 120 degrees; and there 
no muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour.

3.  During the period beginning March 26, 2006, the veteran's 
low back disability has been manifested by active forward 
flexion greater than 30 degrees but not greater than 60 
degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the for the veteran's service-connected low back 
disability, for the period from May 19, 2001, to March 25, 
2006, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5292, 5293, 5295 (2003); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-
5243, § 4.124a, Diagnostic Code 8520 (2006).

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's service-connected low back disability, for 
the period beginning March 26, 2006, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, § 4.124a, 
Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was not provided compliant 
notice prior to the initial adjudication of his claim.  He 
was provided with the notice required by the VCAA, by letters 
mailed in February 2005, February 2006 and July 2006, to 
include notice that he should submit any pertinent evidence 
in his possession and notice with respect to the effective-
date element of the claim.  The Board notes that, even though 
the letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Of record are VA outpatient records showing that the veteran 
received physical therapy for his back.  The records do not 
provide detailed findings required for rating purposes, nor 
do they show that the veteran was ever prescribed bed rest 
due to an incapacitating episode of intervertebral disc 
syndrome.

In response to his May 2001 claim for compensation, the 
veteran was afforded VA examinations on August 8, 2001, and 
August 10, 2001.  

The August 8, 2001, examiner noted the veteran's reports of 
intermittent pain, radiating down both legs and indicated 
that X-ray results revealed evidence of degenerative changes, 
L4-5 and L5-S1, with vacuolization of the disc.  The veteran 
reported taking Advil for pain at that time.  On physical 
examination, the veteran was noted to dress and undress with 
ease; he was able to walk on his heels and toes; and he was 
able to forward bend and touch the floor.  Extension was 40 
degrees right and left; flexion was 45 degrees; rotation was 
normal; and straight-leg raising was 80 degrees bilaterally 
although the veteran reported feeling pulling in both 
hamstrings.  The examiner diagnosed the veteran with 
degenerative joint disease of the lumbosacral spine.

On examination on August 10, 2001, the veteran reported 
experiencing intermittent pain across his lower lumbar spine; 
stiffness in the back, mostly in the morning; increasing 
episodes of flare-ups for eight months with intermittent 
radiating pain into the right or left leg, or both legs, with 
occasional numbness.  The veteran denied experiencing any 
weakness, fatigability or lack of endurance, and he was not 
using any type of crutch, brace or cane at that time.  The 
veteran reported taking Tylenol for pain at that time.  The 
veteran also reported that his back pain was limiting his 
recreational activity and that he had to change his position 
frequently at work and not sit for periods longer than a half 
hour due to his back pain.  The veteran also reported that he 
was only able to drive for 20 to 30 minutes due to his back 
pain.  

On physical examination, the veteran demonstrated forward 
flexion to 90 degrees, with pain at the end range; extension 
to 20 degrees, with pain at the end range; side bending right 
and left to 45 degrees, respectively, with no pain at the end 
range; and rotation right and left to 45 degrees, 
respectively, with no pain at the end range.  The 
neurological examination revealed that strength, sensation 
and reflexes in the lower extremities showed no deficits, and 
provocative testing, including straight-leg raise, was 
negative bilaterally.  The veteran's gait was shown to be 
nonpainful, he had no difficulty standing on his toes and no 
difficulty performing a full squat.  The examiner's diagnosis 
was intermittent lower back pain with a normal neurological 
examination and X-ray evidence of degenerative joint disease, 
L4-5, L5-S1.

In a September 2001 rating decision, the RO awarded the 
veteran service connection for degenerative joint disease of 
L4-5 and L5-S1, with an evaluation of 10 percent, effective 
May 19, 2001, as his claim was filed within one year of his 
discharge from active duty.

In May 2002, the veteran filed a notice of disagreement with 
the RO's September 2001 decision, contending that the 
symptoms associated with his back disability were more severe 
than what was contemplated by the 10 percent rating he was 
assigned.  In support of his contentions, the veteran 
attached a letter from Dr. C. Badiola of the Bristol 
Radiology Center.  In his letter, Dr. Badiola states that an 
MRI of the veteran's lumbar spine revealed loss of disc space 
height of a moderate degree.

In March 2003, along with his VA Form 9, the veteran 
submitted a letter, disputing the findings of the August 10, 
2001, VA examiner relating to the physical examination of his 
back.

In December 2004, the veteran provided testimony at a video 
conference hearing before the undersigned Veterans Law Judge.  
During the hearing, the veteran's representative requested 
that the veteran be given another VA examination so that the 
current level of his back disability at that time could be 
ascertained and properly rated under the new criteria that 
had gone into effect during the pendency of the veteran's 
appeal.

Pursuant to the Board's January 2005 Remand, the veteran was 
afforded another VA examination in March 2006.

During the March 2006 examination, the veteran reported 
experiencing constant, chronic pain at a level of 2 or 3 out 
of 10 and that in the morning, on a daily basis, for 
approximately one hour, he has back pain which is localized 
to his lower back and radiates to his right dorsal, lateral 
and anterior thigh, at a level of 7 or 8 out of 10.  The 
veteran also reported experiencing stiffness and weakness 
secondary to the back pain in the morning.  The veteran 
reported daily flare-ups of back pain at an intensity of 4 or 
more out of 10 when he performs activities that require low 
back flexion and extension, such as putting on his shoes, 
walking distances of 200 feet, and walking up more than one 
flight of stairs.  The veteran also reported experiencing 
increased low back pain when sitting for periods of more than 
30 minutes if he's not able to continuously shift his 
posture.  The veteran did not report any constitutional 
symptoms such as fever, malaise, dizziness, weight loss, 
visual disturbances, frank muscle weakness, bowel complaints, 
except for occasional constipation, or erectile dysfunction.  
However, he did report a sensation of numbness along his 
anteriolateral right thigh and occasional difficulty with 
urinary flow and dribbling.  The examiner noted that the 
veteran does not use assistive walking devices such as a 
cane, crutches, or a walker and he does not use back braces 
or special shoe wear.  

The veteran also reported that his gait is occasionally 
unsteady because of knee or back pain but denied any history 
of falls as a result.  However, the veteran did claim that he 
was no longer able to run, ride his bike, except for short 
distance exercise on a stationary bike in a gym, or go out on 
his boat due to the constant shifting in the waves, as a 
result of his back disability.  The veteran also stated that 
he avoided activities that require him to bend his low back.  
The examiner also noted that the veteran does not have a 
history of surgery or spinal injections.

The veteran reported that he exercises in a gym 4 times a 
week, performing such activities as walking on a treadmill up 
to 3 miles, riding a stationary bike for 10 to 15 minutes 
(with 4 out of 10 back pain afterwards), lifting weights, and 
performing back stretching maneuvers.  The veteran claimed 
that he does not perform squats or other activities that 
result in back pain except for the bike riding.  

The veteran also reported that he is able to maintain a full-
time job with his back condition although he is functionally 
impaired when performing his occupational and daily 
activities due to the constant 2 or 3 out of 10 intensity 
back pain.  The veteran reported that the pain is even 
greater if walking more than 200 feet, driving for 30 or more 
minutes, or sitting or standing for an hour or more if he is 
unable to continuously change his back posture.  The veteran 
also reported that he is independent in the activities of 
daily living such as eating, grooming, bathing, toileting and 
dressing, and he does drive a motor vehicle.

The examiner indicated that there were no periods in the past 
12 months that required a period of bed rest prescribed by a 
physician for the veteran's back condition.

On physical examination, the veteran was shown to walk with a 
normal gait without the use of any assitive devices.  His 
spine was nontender with a normal curvature and he 
demonstrated the following ranges of motion: forward flexion, 
active 0 to 60 degrees and passive 60 to 90 degrees with 
increased pain; extension, active 0 to 15 degrees and passive 
15 to 30 degrees with increased pain; left lateral flexion, 
active 0 to 20 degrees and passive 20 to 30 degrees with 
increased pain; right lateral flexion, active 0 to 20 degrees 
and passive 20 to 30 degrees with increased pain; left 
lateral rotation, active 0 to 15 degrees and passive 15 to 30 
degrees with increased pain; and right lateral rotation, 
active 0 to 15 degrees and passive 15 to 30 degrees with 
increased pain.  

The veteran complained of having a baseline of pain with an 
intensity of 2 out of 10 when not moving his spine, which 
increased to 4 out of 10 with the aforementioned passive 
range of motion.  The veteran was able to repetitively 
maneuver the thoracolumbar spine but when doing so, he 
complained of pain with an intensity of 4 out of 10, with a 
sense of fatigue, weakness, and lack of endurance.  There was 
no paraspinal muscle spasm observed and strength in all 
directions was normal at a level of 5 out of 5.  The 
veteran's spine was nontender to palpation.  There was 
moderate tenderness along the right sacroiliac joint and the 
sacral notch but Godlthwaite's sign was not indicative of an 
SI joint abnormality.  There were no postural abnormalities, 
fixed deformity/ankylosis, or abnormality of musculature of 
the back observed.  Leg lifts were negative bilaterally and 
there were no Waddell's signs or symptom modification 
behaviors.  The veteran performed squats normally although 
reporting increased low back pain when doing so.  He also 
walked on his heels and toes normally.  Sensation to pin 
prick, soft touch, vibration and temperature were intact 
bilaterally in the lower extremities but the veteran did 
report a subtle perception of decreased sharp touch, 
temperature and vibration sensation at the right anterior 
thigh region.  According to the examination report, there was 
no sign of muscle atrophy and motor tone of the back and 
lower extremities was normal bilaterally.  Babinski was also 
normal bilaterally.  Motor strength and reflexes of the lower 
extremities were normal bilaterally, and there were no acute 
signs of intervertebral disc syndrome requiring acute 
intervention or additional treatment or evaluation during the 
previous year.

The examiner noted that there was moderate to severe 
degenerative diskogenic changes, more so in the lower 
thoracic and lower lumbar spine and vacuum disk phenomenon 
was noted at L5-S1.  There was no compression fracture 
deformity of the vertebral bodies and there was normal 
alignment.  The examiner also noted that five non rib-bearing 
lumbar type vertebrae were present.

The results of an MRI completed in August 2004 revealed 
evidence of intervertebral disc degeneration of L5-S1, which 
was moderate to severe, with a very prominent bulge of the 
disc annulus in this location.  There was degenerative 
narrowing of the L5-S1 neural foramina bilaterally but no 
evidence of nerve root compression.  There was also no 
evidence of focal disc herniation or lumbar spinal stenosis.  
The examiner noted that the MRI findings were unchanged when 
compared with the previous study conducted in September 2001.

The examiner also noted that an X-ray study in August 2002 
revealed degenerative disc disease at all levels, with 
changes being most severe at the L5-S1 level with marked 
narrowing of the disc space, vacuum phenomenon.  Anterior and 
lateral spur formation were noted at all levels.  There was 
also mild scoliosis of the lumbar spine with convexity to the 
right noted.  The examiner also noted that he suspected mild 
degenerative changes of the sacroiliac joints although they 
were difficult to accurately assess on that study.  Posterior 
elements were normally aligned, and there was no evidence of 
spondylisthesis or spondylolysis but the examiner noted that 
there were possibly degenerative changes of the L5-S1 
posterior articulations.  Degenerative disc disease was also 
seen at the level of T10 through L1, with spur formation, 
narrowing of the disc spaces and subchondrial sclerotic 
changes.  

The March 2006 examiner's final diagnosis was degenerative 
disc disease of the lumbosacral spine with intervertebral 
disc degeneration of L5-S1, described radiologically by MRI 
as moderate to severe, with a very prominent bulge of the 
disc annulus in that location, and degenerative narrowing of 
the L5-S1 neural foramina bilaterally but no evidence of 
nerve root compression radiologically.

In a May 2006 rating decision, the originating agency 
increased the veteran's disability rating for degenerative 
disc disease of the lumbosacral spine to 20 percent, 
effective March 26, 2006.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4. The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

As a preliminary matter, the Board notes that during the 
pendency of this claim, the criteria for rating disabilities 
of the spine were revised.

The Board notes that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain with characteristic pain on motion 
warrants a 10 percent disability rating.  A 20 percent 
evaluation is warranted for lumbosacral strain with muscle 
spasm on extreme forward bending, and loss of lateral spine 
motion, unilateral, in a standing position.  Severe 
lumbosacral strain with listing of the whole spine to the 
opposite side; positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Effective September 26, 2003, the criteria for evaluating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain), 5242 
(degenerative arthritis of the spine), and 5243 
(intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.

The September 2003 criteria provide a general rating formula 
for diseases and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury:  In pertinent part, 
they provide that a 40 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is 30 degrees or 
less or there is favorable ankylosis of the entire 
thoracolumbar spine; a 20 percent evaluation is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  If 
forward flexion of the thoracolumbar is greater than 60 
degrees, but not greater than 85 degrees, the combined range 
of motion of the thoracolumbar spine is greater than 120 
degrees but not greater than 235 degrees, or there is muscle 
spasm, guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour, a 10 percent 
disability evaluation is warranted.

Under revised Diagnostic Code 5293 and new Diagnostic Code 
5243, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the general rating 
formula for diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5237-5243 (2006).

Additionally, there are two specific notes relating to 
intervertebral disc syndrome which provide the following:  
First, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Second, if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

Neurological Impairment

Initially, the Board notes that although the veteran claims 
to miss approximately 10 days per year from work due to his 
back disability, the evidence does not show that he has had 
an incapacitating episode necessitating bedrest prescribed by 
a physician since his discharge from active duty in May 2001.  
Moreover, although he alleges that he experiences low back 
pain which radiates down both his right and left legs and 
that he experiences stiffness in his back and occasional 
numbness in his legs, the neurological findings on the VA 
examinations have been normal.  Accordingly, the disability 
does not warrant a rating in excess of 10 percent under 
Diagnostic Code 5293 or a separate compensable rating for 
neurological impairment.

Period from  May 19, 2001, to March 25, 2006

Although X-ray results revealed evidence of degenerative 
joint disease of the lumbosacral spine, findings consistent 
with more than a 10 percent evaluation under the criteria in 
effect prior to September 26, 2003, for rating lumbosacral 
strain have not been noted.  

With respect to limitation of motion, the veteran reported at 
the August 2001 examinations that he was experiencing 
intermittent pain, radiating down both legs; intermittent 
pain across his lower lumbar spine; stiffness in the back, 
mostly in the morning; increasing episodes of flare-ups for 
the previous eight months; and occasional numbness in the 
legs.  The range of motion testing on the August 10, 2001, 
examination revealed that the veteran demonstrated only 
slight limitation of motion and that pain was only 
experienced at the extremes of motion.  In addition, the 
examiner noted that the veteran denied experiencing any 
weakness, fatigability, or lack of endurance.  In addition, 
the veteran had no difficulty performing a full squat.  

With regard to whether there was increased functional 
impairment on repeated use or during flare-ups, the veteran 
reported that he had been experiencing flare-ups of pain 
radiating in both legs for eight months.  However, there is 
no indication that during such flare-ups the veteran 
demonstrated limitation of motion approaching that required 
for a higher evaluation.  Based upon the foregoing evidence, 
the Board concludes that for the period from May 19, 2001, to 
ending March 26, 2006, the veteran's limitation of motion did 
not more nearly approximate moderate than slight under the 
former criteria, even when all pertinent disability factors 
are considered.  

Entitlement to a rating in excess of 10 percent under the 
revised general rating formula for rating the spine requires 
that forward flexion of the thoracolumbar spine be not 
greater than 60 degrees, the combined range of motion of the 
thoracolumbar spine be not greater than 120 degrees, or there 
must be guarding or muscle spasms severe enough to result in 
an abnormal gait or abnormal spine contour.  At the time of 
his August 10, 2001, examination, the veteran's flexion was 
measured over 60 degrees and no muscle spasms or abnormal 
curvature was noted.  Similarly, based on his range of motion 
tests, his combined range of motion for the thoracolumbar 
spine was over 120 degrees.  

Accordingly, the Board concludes that for the period from May 
19, 2001, to March 25, 2006, an evaluation in excess of 10 
percent is not warranted under the general formula for rating 
disabilities of the spine.

Period beginning March 26, 2006

For the period beginning March 26, 2006, the new criteria for 
evaluating disabilities of the spine are for application.  

Entitlement to a rating in excess of 20 percent under the 
revised general rating formula for rating the spine requires 
that forward flexion of the thoracolumbar spine limited to 30 
degrees or less or favorable anklyosis of the entire 
thoracolumbar spine.  At the time of his March 26, 2006, 
examination, the veteran's flexion was measured to 60 degrees 
actively and 60 to 90 degrees passively and there was no 
favorable ankylosis of the entire thoracolumbar spine noted.

With regard to the Deluca factors, at the time of his March 
26, 2006, examination, the veteran claimed to be experiencing 
constant, chronic pain, but he never the less demonstrated 
that he retained useful motion to 60 degrees.  The veteran 
also reported daily flare-ups of back pain when performing 
activities that require low back flexion and extension and 
back pain when sitting for more than 30 minutes at a time.  
Due to his pain, the veteran contends that he is no longer 
able to run, ride his bike, except for short distances on an 
exercise bike or go out on his boat due to the shifting of 
the waves.  He also claims to experience problems at work 
because he has to change sitting positions every 30 minutes 
due to back pain.  However, the report of the March 26, 2006, 
examination indicates that the veteran is able to maintain a 
full-time job despite his disability; he walks with a normal 
gait; he does not exhibit paraspinal muscle spasm, strength 
in all directions is normal; he performs squats normally and 
is able to walk on his heels and toes normally; and he is 
able to exercise in a gym at least 4 times a week.  Thus, the 
Board recognizes that the veteran probably does, at times, 
have limitation of forward flexion to less than 60 degrees, 
but in the Board's opinion, there is no appropriate basis in 
the record for concluding that forward flexion is limited to 
30 degrees or less.

Accordingly, the Board concludes that for the period 
beginning March 26, 2006, an evaluation in excess of 20 
percent is not warranted under the general formula for rating 
disabilities of the spine.


							(CONTINUED ON NEXT PAGE)



ORDER

The Board having determined that the veteran's low back 
disability does not warrant a rating in excess of 10 percent 
during the period from May 19, 2001, to March 25, 2006, or a 
rating in excess of 20 percent during the period beginning 
March 26, 2006, the appeal is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


